Citation Nr: 1519341	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  07-28 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hammertoes of the right foot.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.  The Veteran also has unverified service with the United States Army Reserves from September 1986 to June 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, granted service connection for hammertoes of the right foot and assigned a noncompensable (0%) rating, effective March 2, 2006.  

In an April 2013 decision, the Board increased the disability rating for the Veteran's service-connected hammertoes of the right foot to 10 percent disabling.  The RO effectuated the award in an April 2013 rating decision, and assigned an effective date of March 2, 2006.  The Veteran appealed the Board's April 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2014 Joint Motion for Partial Remand, the Court vacated the Board's April 2013 decision as it pertains to the increased rating claim for the service-connected hammertoes of the right foot, and remanded the claim to the Board for further adjudication.  

In July 2011 and August 2014, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA medical examination to assess the current severity of his service-connected hammertoes of the right foot, as the August 2014 VA examiner failed to comply with the August 2014 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected hammertoes of the right foot.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Please request that the examiner read the following REASONS FOR REMAND below:

In August 2014, the Board directed that a prior VA examiner or new VA examiner conduct a review of the record in order to properly assess the current severity of the Veteran's service-connected hammertoes of the right foot.  Specifically, the examiner was asked to identify all symptoms associated with the Veteran's service-connected hammertoes of the right foot, and distinguish symptoms and impairment attributable to the service-connected hammertoes of the right foot from those attributable to any other diagnosed disorders, such as neuropathy and/or lumbar radiculopathy.  The examiner was also asked to determine whether the Veteran's complaints of right foot numbness are attributable to the service-connected hammertoes of the right foot.  See the August 2014 remand.  

The Veteran was afforded a VA examination for his service-connected hammertoes of the right foot in May 2014.  In response to the remand directives, the examiner that conducted the May 2014 VA examination provided an opinion in August 2014.  The VA examiner noted the presence of hammertoes on the right foot based on x-rays performed in May 2014.  The examiner also noted the presence of L5-S1 enhancing of the right S1 nerve root compatible with neuritis.  The examiner indicated that this could lead to pain and numbness/tingling along the lateral right foot due to nerve root inflammation.  The examiner concluded that there is no numbness related to the service-connected hammertoes because the Veteran did not complain of right foot numbness at the May 2014 examination.  

While the Board acknowledges the August 2014 opinion provided, the examiner failed to determine whether the L5-S1 enhancing of the right S1 nerve root is attributable to the service-connected hammertoes of the right foot.  Additionally, while the examiner indicated that numbness could not be attributable to the service-connected hammertoes of the right foot because the Veteran did not complain of it at the examination, review of the May 2014 VA examination report reflects no mention of the examiner asking whether or not he had numbness of the toes.  

Because the examiner did not answer the questions as requested, an additional examination is required.  The examiner must conduct all indicated tests and studies.  The examiner must report all manifestations of the Veteran's hammertoes of the right foot, including how many toes are affected by the disorder.  To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected hammertoes of the right foot from those attributable to any other diagnosed disorders, to include neuropathy and/or lumbar radiculopathy.  The examiner is asked to determine specifically whether the Veteran's complaints of right foot numbness are attributable to the service-connected hammertoes of the right foot.  

The examiner should also report whether the functional impairment due to the service-connected hammertoes of the right foot is slight, moderate, moderately-severe, or severe, and if there is any evidence of claw foot.  The examiner should also report whether the disability is manifested by any painful motion, weakened movement, excess fatigability, or incoordination, including during any periods of flare-up. 

2.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative must be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






